Notice of Pre-AIA  or AIA  Status
Th e present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the cited rejections will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
DETAILED ACTION

Priority
This application claims benefit of 62/449,898 (filed 1/24/2017). 

Election
Applicant’s election without traverse of Group I, in the reply filed on 10/7/2019 is acknowledged. Claims 11-20 are withdrawn from further consideration as being drawn to nonelected invention.
Claims 1-10, 22-24 and 26-27 are under examination. 

Withdrawal of Rejections:
In view of amended claim and applicant’s arguments, the 112(b) rejections are hereby withdrawn.
In view of amended claims and applicant’s arguments, the rejections under 35 USC § 102(a)(1) are hereby withdrawn.

Maintenance of Rejections (including modification due to amendments):

Claim Rejections - 35 USC § 103

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
Claims 1-10, 22-24 and 26-27 are rejected under 35 U.S.C. 103(a) as being unpatentable over the combination of Zhuo and Hough.
Zhuo teaches a method of detecting Lp-PLA2 from blood sample (page 22, Example 1, line 4++). For Claims 1-2, 4-5 and 9-10: the reference teaches a method comprising: a) contacting a blood sample from patient with cardiovascular disease (page 22, Example 1, line 4++, claims 4-5) with a first amount of detergent (the detergent can be sodium dodecyl sulfate or digitonin, for example, page 18, [0078], line 16++, page 27, claim 20, for claim 9) and Lp-PLA2 binding molecules: Lp-PLA2 antibody (page 27, claim 27 for claim 10); and b) detecting said complexes to determine Lp-PLA2 concentration (page 22, [0096], line 5++). For Claims 6 and 8: the reference teaches digitonin (page 18, [0078], line 16++) as detergent which is non-ionic and zwitterionic. For Claim 7: the reference teaches SDS (page 18, [0078], line 19++) as detergent which is ionic.
Zhuo does not explicitly teach a detergent mix as recited in claim 1, the ratio of Lp-PLA2 concentration to activity is at least 12:1 or 13:1 as recited in claims 3 and 22, the concentration of the first amount of detergent is 0.05% to 1% as recited in claims 23-24, the detergent comprises two or more detergents as recited in claim 26. However, Zhuo teaches a list of different detergents (page 18, [0078], line 16++) including digitonin, SDS may be used in total mass ELISA to better detection of Lp-PLA2 (page 11, [0060], line 15++, page 18, [0078], line 13++, “dissociate Lp-PLA2 from LDL and HDL”). Zhuo also teaches the use of percentage/ratio of Lp-PLA2 mass/activity as new/accurate diagnostic indicator (abstract, line 3++) to provide an estimate of coronary disease risk (page 4, [0014], line 29++ and Fig. 14B).
Hough teaches a method of detecting PAF-AH/Lp-PLA2 from sample (page 540, title) using Tween-20 as a first amount of detergent at 0.05% (page 542, left column, 2nd full paragraph, line 15++) in a PLp-PLA2 antibody binding assay.

A person of ordinary skill in the art would have been motivated at the time of the invention was made to make the modification because the cited references teach method of measuring Lp-PLA2 in blood sample and Zhuo teaches new and accurate diagnostic indicator by using the ratio of Lp-PLA2 concentration/acitivity. In addition, it would have been obvious to one skilled in the art to combine the different detergents as taught by Zhuo and optimize the detergent concentrations as taught by Hough to detect a ratio of Lp-PLA2 concentration/avtivity in blood sample to achieve the predictable result of accurate diagnosing cardiovascular disease risk because Zhuo teaches the addition of detergent make the Lp-PLA2 shown inside the LDL particle available for assay (page 19, [0080], line 6++).
An ordinary skilled artisan would have reasonable expectation of success of achieving such modifications because all of the cited references teach all the step of the claimed method including use of different detergents and use of Lp-PLA2 concentration/activity ratio, etc. are routine and known in the art.  

Response to Argument
Applicant’s arguments filed 2/3/2021 have been fully considered but they are not persuasive.
Applicant argued that Zhou and Hough are silent with the disclosure of a detergent mix.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413,208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
It is the examiner’s position that claim 1 as written recites “a detergent mix” which is not claimed/defined (to comprise two or more different detergents) to be distinct from any mixture comprise a detergent (especially in light of dependent claims 6-9 recite “a … detergent…”). Zhou and Hough are cited for the teaching of method of detecting Lp-PLA2 in a sample wherein Zhou discloses a list of different detergents (page 18, [0078], line 16++) including digitonin, SDS may be used in total mass ELISA to better detection of Lp-PLA2 (page 

Conclusion
No claim is allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning rejections or objections in this communication or earlier communications from the examiner should be directed to Bin Shen, whose telephone number is (571) 272-9040.  The examiner can normally be reached on Monday through Friday, 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Sharmila G Landau can be reached at (571) 272-0614.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/BIN SHEN/Primary Examiner, Art Unit 1653